Per cur.

The law laid down in Gilb. L. E. 30, has been conradicted. 1 Sid. 325. 12 Mod. 319, 339. Hardw. Cas. 298, 312. 4 Burr. 2255. 1 Stra. 68. 2 Stra. 856. 1 Ld. Ray. 750. Bull. 16, 229. Espin. 320, 736. How can it be ascertained, what degree of credit was given to the party’s own oath ? Lord Gilbert received the information of the practice from Mr. Phipps, but-subjoins his own qucere, after stating two objections to the doctrine. No record of conviction shall be given in evidence, except in those cases where the benefit of the verdict is mutual. *130Bull. 229. The general rule respecting verdicts being given in evidence, has been correctly stated by the defendant’s counsel. It is incumbent on the adverse party to shew, that the present case forms a just exception thereto. The former verdict was in a civil suit between different parties, res inter alios acta; and “ nothing can be more contrary to natural justice, than that any “body should be injured by any determination, that he was not “ at liberty to controvert.” Gilb. Law Evid. 29. The court reject the evidence.
The attorney general then shewed a volume of Porcupines Gazettes for 1797, bound up, which were proved to have been deposited in a hole behind the door of the library, and that the clerk of William Cobbet, who usually transacted his business, received the payment therefor.
*Mr. Lewis objected, that it ought to be shewn, that *131] the papers were bought out of Cobbet’s shop; and that it had been determined in Rex v. Almon, 5 Burr. 2689, that buying a pamphlet from a bookseller, was evidence of its publication.
By the Court.
Pamphlets and books are usually bought at the shops ; but newspapers are distributed at the houses of the’ subscribers. Cobbet is the printer of the papers which contain the libellous matter, and his common clerk received the money. They thus circumstanced must go to the jury, who will judge of their publication.
Verdict for the commonwealth.
A writ of error was brought on the judgment, to the High Court of Errors and Appeals, ánd judgment affirmed 24th January 1804.